                 Case 5:19-cr-00195-FB Document 15 Filed 03/26/19 Page 1 of 1



5/2011 Order Accepting Waiver of Personal Apperance at Arraignment (same as global form)



                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS
                                          SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                                                     §
                                                                             §
vs.                                                                          §         NO: SA:19-CR-00195(1)-FB
                                                                             §
(1) RAUL VALDEZ                                                              §


                                      ORDER ACCEPTING WAIVER OF
                                 PERSONAL APPEARANCE AT ARRAIGNMENT

       Defendant filed a Notice of Waiver of Personal Appearance at Arraignment, signed by
defendant and defendant’s attorney, in which defendant affirms:

•          Defendant has received a copy of the charging document;
•          Defendant has read the charging document or had it read to him/her;
•          Defendant understands that he/she has the right to personally appear at arraignment; and
•          Defendant desires to waive personal appearance at arraignment and reading of the
           charging document, and tender a plea of “not guilty.”

       Pursuant to Federal Rule of Criminal Procedure 10(b), the Court hereby ACCEPTS the
waiver of appearance and directs that a plea of NOT GUILTY be entered for defendant.


           It is so ORDERED this 26th day of March, 2019.




                                                                                  ______________________________
                                                                                  RICHARD B. FARRER
                                                                                  UNITED STATES MAGISTRATE JUDGE
